Citation Nr: 1816124	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  07-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for major depressive disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and an anxiety disorder, to include as secondary to back and bilateral knee disabilities.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.





REPRESENTATION

Veteran represented by:	Stephen S. Pennington, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to January 1985. 

These matters initially came before the Board of Veterans' Appeals (Board) from February 2006 (the back disability) and February 2014 (all other issues) rating decisions of a Department of Veterans' Affairs (VA) Regional Office (RO).  

In September 2009, the Board remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for a back disability for further development and to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before a Veterans Law Judge at a July 2010 hearing at the RO.  A transcript of the hearing has been associated with the electronic record.

In November 2010, the Board granted the petition to reopen the claim of service connection for a back disability and remanded the underlying claim for further development.  The Board denied the claim of service connection for a back disability by way of a May 2012 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 memorandum decision, the Court set aside the Board's May 2012 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The Board remanded the issue of entitlement to service connection for a back disability in February 2014 for further development.  In December 2015, the Board remanded all issues on appeal for further development as to the back issue and to schedule the Veteran for a Board hearing before a Veterans Law Judge with respect to the psychiatric, knee, and hypertension issues.

The Veteran testified at a December 2015 videoconference hearing before the same Veterans Law Judge who conducted the July 2010 hearing.  A transcript of the hearing has been associated with the electronic record.

In March 2016, the Board remanded the claims for further development.  

In July 2017, the Board wrote to the Veteran and informed him that the Veterans Law Judge who conducted the two hearings is no longer employed at the Board and afforded him an opportunity for another hearing.  In August 2017, the Veteran indicated that he wanted another Board hearing.  In September 2017, the Veteran's counsel withdrew the request for another Board hearing.  Therefore, no further development with regard to another Board hearing is necessary.

The Veteran is claiming that his depressive disorder is secondary to the lumbar spine and bilateral knee disabilities.  He is further claiming that his hypertension is secondary to his depressive disorder.  

The Board is reopening the claim of entitlement to service connection for major depressive disorder.  In a May 2013 statement, the Veteran claims that he has anxiety symptoms.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the psychiatric-service-connection issue on appeal will include depressive and anxiety disorders.

In light of the above, the issues are as stated on the first page of this decision.

The issues of whether new and material evidence has been submitted to reopen a claim of service connection for a cervical spine disability and entitlement to service connection for sexual dysfunction as secondary to an acquired psychiatric disorder have been raised by the record in August 2006 and May 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for an acquired psychiatric disorder, a bilateral knee disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the back disability is related to active service. 

2.  A July 2005 rating decision denied the reopening of the claim of entitlement to service connection for major depressive disorder.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

3.  Some of the evidence received since July 2005, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for major depressive disorder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a back disability was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The July 2005 rating decision, which denied the reopening of the Veteran's claim of entitlement to service connection for major depressive disorder, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

3.  The evidence received since the July 2005 rating decision is new and material, and the claim of entitlement to service connection for major depressive disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a back disability

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records are for the most part unavailable.  Similarly, treatment records from the Miami VA Medical Center from 1993 to 1997 are unavailable.  VA has a heightened duty to assist the Veteran in developing his claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Analysis

A March 2017 VA examination report reveals diagnoses of degenerative arthritis and intervertebral disc syndrome with bilateral radiculopathy.  Therefore, Hickson element (1), current disability, is satisfied.  

The Veteran's service treatment records reflect that in September 1984 he was treated for back pain.  He reported that he had reinjured his back when he fell while running.  In particular, it was noted that there is a prior history of the back sustaining trauma from a jump.  Thus, Hickson element (2), in-service disease or injury, is met.

Turning to Hickson element (3), medical nexus, there is conflicting evidence.

In an October 2009 statement, the Veteran's treating doctor, Dr. P., noted that he reviewed the service treatment records, to include the September 1984 one.  Dr. P. opined that the Veteran's present complaint of persistent and consistent back pain can be related to his previous in-service injury.  Dr. P. stated that this opinion can be rendered with a reasonable degree of medical certainty.

A February 2010 VA examiner opined that it is more likely than not that the currently diagnosed degenerative disc disease of the lumbar spine with bilateral L5 radiculopathy is not related to the documented low back injuries in service.  The examiner noted that the range of motion was normal when the Veteran was examined in September 1984 and that there were no abnormalities found from the prior injury.  The examiner further noted that the Veteran did not complain of back pain in October 1984 when he complained of knee pain after a six-mile run.  The examiner opined that the October 1984 service treatment record shows that the Veteran recovered from his prior back injuries.  The examiner added that the spine was normal on the separation examination.  The Board notes that this negative medical nexus opinion is based on limited service treatment records and that the available service treatment records do not include treatment for a back injury prior to September 1984.

In a June 2010 statement, Dr. P. addressed the opinion of the February 2010 VA examiner.  Dr. P. noted that the Veteran was not evaluated by a physician in September 1984 and did not undergo radiological studies.  Dr. P. stated that the 1999 back injury was superimposed on the damage that was done by the two in-service back injuries.  As to the normal separation examination, Dr. P. noted that he was a military doctor who performed discharge physicals.  Dr. P. noted that even though the Veteran had supposedly normal exam at separation without any focal neurological signs, a person with chronic back pain may not have any neurological signs at any given time.  Dr. P. stated that the Veteran had back pain from several injuries during service that caused damage to the back at the molecular level and that this damage resulted in the subsequent degenerative disc disease and radiculopathy.  Dr. P. noted that there was no way to document any evidence of degenerative disc disease or radiculopathy during service because no testing was done.  Dr. P. noted that treatment in 1990s for back injuries does not establish that the current disability did not begin in service.    Dr. P. again opined that the current disability is related to the Veteran's in-service injuries.  

A May 2014 VA examiner opined that it is less likely as not (less than 50/50 probability) that the back disability is caused by or a result of an in-service injury.  The examiner noted that the October 1984 service treatment record does not mention back symptoms or back pain.  The examiner indicated that the Veteran reported to the Social Security Administration that his back pain began in 1999.  The examiner stated that the symptoms of back sprain usually subside within two to three weeks, depending on the severity, with conservative treatment and rest, and that muscle sprain does not usually led to a degenerative disorder.  The examiner indicated that the claimed in-service injuries produced muscle sprain and would not led to a degenerative disorder.  The examiner added that the Veteran had a normal separation examination.  The Board notes that the May 2014 VA examiner did not address the post-service medical evidence prior to 1999.

In an August 2014 statement, a private doctor, Dr. Y., opined it is likely as not that the current back disability is related to military service, based on the Veteran's history, continuity of symptoms, and his medical records.  Dr. Y. noted that the Veteran did not have any symptoms prior to July 1981, the month of his first in-service back injury, and that he had had ongoing back symptomatology since July 1981.  

In April 2017, a March 2017 VA examiner prepared a medical opinion.  The examiner opined that the lumbar spine disability is less likely than not (less than 50 percent probability) incurred in or caused by military service.  The examiner noted that the September 1984 physical examination revealed no spinal abnormalities and the October 1984 separation examination was silent for any back problems.  The examiner noted that there is a lack of medical-record documentation of an ongoing, chronic back problem within the subsequent six to 24 months proximal to separation until at least another seven years later in 1992 and that the lack of medical-record documentation fails to adequately demonstrate continuity and medical nexus.  The examiner added that the post-service medical treatment records do not clearly and definitively relate the current disability to the Veteran's back problems or injuries during service.  The examiner stated that the medical literature does not demonstrate a known causative or associative relationship between lumbar strain and secondary degenerative disc or joint disease.  The examiner added that degenerative joint disease of the lumbar spine was not demonstrated until 2014.  The Board observes that the medical opinion is predicated in part on the October 1984 separation examination being silent for any back problems.  The Board, however, also notes that there is no report of medical history associated with the separation examination that could have documented a complaint of recurrent back pain.

In an August 2017 statement, Dr. Y said that it is well accepted in the medical community that an injury to a particular body part can result in degenerative findings later in life.  Dr. Y. then reiterated her prior medical opinion given in 2014.

The negative medical nexus opinions have inadequacies.  The Veteran's treating physician, who has conducted military examinations, provided thorough medical opinions.  Service treatment records pertaining to the reported in-service back injuries prior to September 1984 are unavailable.  There is conflicting medical evidence on whether an injury can lead to degenerative changes later in life.  In light of the above, the Board finds that the evidence is in equipoise as to whether the back disability is related to active service.  Therefore, the Board has resolved all reasonable doubt in the Veteran's favor, and finds that service connection is in order.  38 U.S.C. §§ 1131, 5107.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for major depressive disorder

Governing law and regulations

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

In the July 2005 rating decision, a RO denied the reopening of the claim of entitlement to service connection for major depressive disorder based on the determination that the psychiatric disorder was not related to active service.  

The Veteran did not submit a notice of disagreement with the July 2005 rating decision.  No new and material evidence was received by VA within one year of the issuance of the November 2009 rating decision.  As such, the July 2005 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran is now claiming that his psychiatric disorder is secondary to the now-service-connected back disability.  A new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for major depressive disorder.

Since the final July 2005 RO decision, the RO has received VA treatment records showing that the Veteran reported in June and September 2009 that his back pain led to his depression.  It was noted that the Veteran continued to have depressive symptoms and that in September 2009 he had severe depressive symptoms.  The Board finds this evidence suggesting a possible relationship between the depressive disorder and the back disability would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for major depressive disorder.  See Shade, 24 Vet. App. 110.


ORDER

Entitlement to service connection for a back disability is granted.

New and material evidence has been received to reopen a claim of service connection for major depressive disorder.


REMAND

The Veteran claims that his psychiatric disorder is related to active service.  A VA examination is necessary to determine whether the current psychiatric disorder is related to active service and the now-service-connected back disability.  

The Veteran's service treatment records show some elevated systolic blood pressure readings.  A VA examination is necessary to determine whether the hypertension is related to active service.

At the March 2017 VA examination, the Veteran provided the examiner private medical records from Drs. Zavitsonis and Lowe.  These records were considered in rendering the medical nexus opinion on the bilateral knee disability.  Therefore, the AOJ should obtain these records.

As these claims are being remanded for other reasons, the AOJ should obtain any additional records from the Philadelphia VA Medical Center from October 2016 to the present.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorder, hypertension, back disorder, and knee disorders, and obtain any identified records.  Obtain all medical records from Drs. Zavitsonis and Lowe.  Regardless of the Veteran's response, obtain all records from the Philadelphia VA Medical Center from October 2016 to the present.

2.  After the development in 1 is completed, schedule the Veteran for an examination to determine the nature and extent of his acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any current acquired psychiatric disorder.  

a)  For any current psychiatric disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the disorder is related to active service.  

b)  For any current acquired psychiatric disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the psychiatric disorder was (1) caused by or (2) aggravated by a back disorder.

If the medical provider finds that a current acquired psychiatric disorder was aggravated by a back disorder, then the examiner should quantify the degree of aggravation.

A complete rationale for any opinion offered must be provided.

3.  After the development in 1 is completed, schedule the Veteran for an examination to determine the nature and extent of his hypertension.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his hypertension.  

a)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the hypertension is related to active service, to include in-service elevated systolic blood pressure readings.  

b)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) hypertension was (1) caused by or (2) aggravated by an acquired psychiatric disorder.

If the medical provider finds that hypertension was aggravated by a current acquired psychiatric disorder, then the examiner should quantify the degree of aggravation.

A complete rationale for any opinion offered must be provided.

4.  After completing the above action, the AOJ should undertake any additional development on the issue of entitlement to service connection for a bilateral knee disability and readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


